Exhibit 10.36

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

                This EMPLOYMENT AGREEMENT (“Agreement”) is executed as of the
28th day of March 2002, by and between JAVED LATIF, an individual (“Employee”),
EN POINTE TECHNOLOGIES SALES, INC., a Delaware corporation (the “Company”), with
reference to the following facts:

 

                A.            Employee is an individual possessing unique
management and executive talents of value to the Company.

 

                B.            The Company desires to engage Employee as the
Senior Vice President of Operations of the Company, and Employee desires to
accept such employment, all on the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

                In consideration of the foregoing recitals and of the covenants
and agreements herein, the parties agree as follows:

 

 

1.

 

Term.  The Company hereby engages Employee to perform his duties and render the
services set forth in Section 2 for a period commencing on August 1, 2002 (the
“Effective Date”) and ending on July 31, 2003, (the “Employment Period”) and
Employee hereby accepts said employment and agrees to perform such services
during the Employment Period.  Unless this Agreement is terminated pursuant to
Section 7 or unless either party gives the other written notice to the contrary
prior to expiration date, this Agreement, together with any changes which have
occurred during the employment period then expiring, shall automatically renew
at the end of the Employment Period on a month-to-month basis.

 

 

 

2.

 

Duties.

 

 

 

 

 

2.1.

Senior Vice President-Operations:  Performing executive work of importance to
the Company, with the primary focus being the profitable management and
profitable growth of the Company.  During the Employment Period, Employee shall
devote his full business time and attention to performing his duties as Vice
President of Operations of the Company.  He shall:

 

 

 

 

 

 

2.1.1.

Profitably support delivery of the company’s products and services to customers
by managing the overall direction, coordination, and evaluation of the following
functions at the Corporate level:  Human Resources; Payroll; Sales Operations &
Central Sales Support; Purchasing; Return Product; the Ontario Configuration
Center; and Internal Audits.

 

 

 

 

 

 

2.1.2.

Assisting in formulating and administering organizational policies for the above
functions by performing the following duties personally or through subordinate
managers:

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

2.1.3.

Participating in formulating and administering company policies and developing
long range goals and objectives.

 

 

 

 

 

 

2.1.4.

Directing and coordinating the activities of the above functions for which
responsibility is delegated to further attainment of goals and objectives, such
as:

 

 

 

 

 

 

 

2.1.4.1.

Human Resources:  Ensuring that the Company complies with its own policies and
practices with regards to employment, as well as applicable federal and state
employment law; includes proactively minimizing legal exposure on
employment-related issues.

 

 

 

 

 

 

 

 

2.1.4.2.

Payroll:  Overseeing the accurate calculation of all wages, salaries and
commissions paid by the Company, and processing of same in accordance with the
Company’s established payroll processing calendar.

 

 

 

 

 

 

 

 

2.1.4.3.

Central Sales Support:  Coordinating and directing a headquarters-based national
team of sales support staff to ensure Account Executives are provided with the
internal sales and administrative support needed to meet or exceed their
assigned objectives.

 

 

 

 

 

 

 

 

2.1.4.4.

Purchasing:  Price negotiation with established, third party and/or new vendors
to achieve cost containment/reduction; timely and accurate placement of orders
with vendors; revision of orders; following up on orders to ensure satisfactory
delivery.

 

 

 

 

 

 

 

 

2.1.4.5.

Return Product:  Ensuring compliance with Company policy on return product;
establishing or modifying operational systems to improve management of return
product and achieve reduction of same to established target levels.

 

 

 

 

 

 

 

 

2.1.4.6.

Ontario Configuration Center (OCC):  Ensure maximum efficiency of all OCC
operations to realize timely delivery of product to customers and effective
management of return product.

 

 

 

 

 

 

 

 

2.1.4.7.

Automation:  For assigned functions, evaluate and install cost-effective
automation to maximize efficiencies and/or reduce operation costs, including
maintenance of Ontario facility’s ISO certification.

 

 

 

 

 

 

 

 

2.1.4.8.

Internal Audits:  Looking into—and across—business functions to ensure that
business processes and operations are being complied with and are optimized for
maximum efficiency.

 

 

 

 

 

 

 

2.1.5.

Conferring with appropriate Corporate Office and field personnel to review
achievements and discuss required changes in goals or objectives resulting from
current status and conditions.

 

 

 

 

 

 

2.1.6.

Carry out supervisory responsibilities in accordance with Company policies, and
applicable laws, such as interview, hire and train services managers and staff;
plan, assign and direct the work of services managers and staff, appraise their
performance, reward and discipline them, and address their complaints.

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

2.1.7.

Maintain and submit all required documentation in a timely manner.

 

 

 

 

 

 

2.1.8.

The above description of duties in non-exhaustive.  Employee shall work out of
the Company’s headquarters and shall report to a manager designated by the
Company’s Chief Executive Officer (“CEO”).

 

 

 

 

 

 

2.1.9.

Employee recognizes that the Board of Directors of the Company may be required
under its fiduciary duty to the Company and to its stockholders to eliminate the
position of Vice President of Operations of this Company or to appoint a
different person as such officer of this Company.  The parties agree however,
that any such elimination or replacement of Employee by the Company, other than
pursuant to Section 4 or Section 7.1. or 7.2.1 or 7.3.1 hereof, shall constitute
a termination of Employee’s employment hereunder by the Company without cause.

 

 

 

 

3.

 

Company Policies.  Employee will be subject to and agrees to adhere to all of
Company’s policies which are generally applicable to En Pointe’s employees,
including but not limited to, all policies relating to standards of conduct,
conflicts of interest and compliance with the Company’s rules and obligations. 
To the extent there is a conflict between the terms of a general Company policy
and a term of this Agreement, the specific term of the Agreement shall govern.

 

 

 

4.

 

Change of Control.  Notwithstanding the terms of Section 2 above, if the Company
or a significant portion thereof is sold or merged or undergoes a change of
control transaction (as defined in the form of Parent’s Stock Option Agreement,
a copy of which shall be made available upon Employee’s written request), this
Agreement shall survive consummation of such transaction and shall continue in
effect for the remainder of the Employment Period, but Employee shall serve as
an officer of the entity which succeeds to the business or a substantial portion
of the business of the Company, and in such case shall bear a suitable title and
perform the duties and functions of such office of such publicly traded or
privately held successor, consistent with those customarily performed by an
officer of such a unit, division or entity comparable to the then business of
the Company, unit, division or entity.  Employee may be required to accept
greater or lesser responsibility by any successor, and agrees to fully cooperate
and assist in any resulting transition for up to the remainder of the Employment
Period; and any adjustments required of Employee to complete the transition to
any successor, unit, division or entity, shall not violate this Agreement so
long as “good reason” does not arise under Sections 8.2(iii).

 

 

 

5.

 

Conflict of Interest.

 

 

 

 

 

5.1.

Employee agrees that during the course of his employment, he will not, directly
or indirectly, compete with En Pointe Technologies in any way, nor will Employee
act as an officer, director, employee, consultant, shareholder, lender or agent
of any entity which is engaged in any business in which En Pointe Technologies
is now engaged or in which En Pointe Technologies becomes engaged during the
term of your employment.  Any apparent conflict of interest must be disclosed to
the En Pointe Technologies Vice

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

President—Human Resources for evaluation either at time of employment or at the
time that a conflict becomes known or suspected.

 

 

 

 

5.2.

Employee further agrees that during the term of employment and for a period of
eighteen (18) months thereafter, employee with not, directly or indirectly,
compete unfairly or illegally with the Company in any way, or usurp any Company
opportunity in any way.  Employee also agrees that during the term of employment
and for a period of eighteen (18) months thereafter, Employee will not, directly
or indirectly, whether on his own behalf or on behalf of another, offer
employment or a consulting agreement to any Company employee, nor will Employee
directly or indirectly, whether on his own behalf or on behalf of another,
actually employ or grant a consulting assignment to a Company employee. 
Employee also agrees that during the term of employment and for a period of
eighteen (18) months thereafter, Employee will not, directly or indirectly,
whether on his own behalf or on behalf of another contact or solicit any of
Company’s clients to do business with any other entity other than the Company.

 

 

 

6.

 

Compensation.  As compensation for her services to be performed hereunder, the
Company shall provide Employee with the following compensation and benefits:

 

 

 

 

6.1.

Base Salary.  Employee’s base salary shall be $150,000.00 per year, paid
semi-monthly and in accordance with such Company payroll practices as are in
effect from time to time, and subject to such withholding as is required by law.

 

 

 

 

 

6.1.1.

As used in this Agreement, “pre-tax net income” shall mean positive pre-tax
income of the Company (after including the accrued cost of any bonuses paid to
the Company executives under this Section 6).

 

 

 

 

 

6.2.

Bonus.  Employee shall be eligible for quarterly bonus at the sole discretion of
the Company’s CEO and Board of Directors.  Any quarterly bonus considered under
this Agreement shall be further subject to the condition that the Company’s
cumulative pre-tax net income (as defined in Section 6.1.1 above) is positive at
time of bonus consideration.  The CEO may elect to waive the aforementioned
profitability requirement for bonus in any given quarter; however, any such
waiver shall be in writing and further subject to section 10.4 of this
Agreement.  If any bonus is declared or paid, it shall be subject to such
withholding as is required by law.

 

 

 

 

6.3.

Benefits.

 

 

 

 

 

6.3.1.

Vacation.  Employee shall be entitled to vacation time as he has accrued each
pay period since his date of hire, less any vacation taken, at the rate of 6.67
hours accrued per pay period (24 pay periods per year), subject to a 160 hour
per year maximum accrual per year.  In the event Employee does not use such
vacation, he shall receive, upon termination of the Employment Period, vacation
pay for all unused vacation calculated as having accrued at the applicable base
salary at time of termination.  However, Employee shall endeavor to take
vacation time in the year in which it is allocated to him.

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

6.3.2.

Business Expenses.  The Company shall reimburse Employee for all reasonable
business expenses incurred by Employee in the course of performing services for
the Company and in compliance with procedures established from time to time by
the Company

 

 

 

 

6.3.3.

Other Benefits.  Company shall provide Employee with other such employment
benefits - such as 401(k) participation, medical insurance and disability
insurance - on the terms and to the extent generally provided by the Company to
its employees.

 

 

 

 

6.3.4.

Stock Options.  Although no stock options are offered or granted under this
Agreement, it does not alter or negate any Stock Option provisions made in prior
agreements between this Employee and the Company.

 

 

 

 

6.3.5.

Other Persons.  The parties understand that other officers and employees may be
afforded payments and benefits and employment agreements which differ from those
of Employee in this Agreement; but Employee’s compensation and benefits shall be
governed solely by the terms of this Agreement, which shall supersede all prior
understandings or agreements between the parties concerning terms and benefits
of employment with the Company.  Other officers or employees shall not become
entitled to any benefits under this Agreement.

 

 

 

7.

 

Termination.

 

 

 

 

7.1.

Termination by Reason of Death or Disability.  The Employment Period shall
terminate upon the death or permanent disability (as defined below) of Employee.

 

 

 

 

7.2.

Termination by Company.

 

 

 

 

7.2.1.

The Company may terminate the Employment Period for “cause” by written notice to
Employee.

 

 

 

 

7.2.2.

The Company may terminate the Employment Period for any other reason, with or
without cause, by written notice to Employee.

 

 

 

 

7.3.

Termination by Employee.

 

 

 

 

7.3.1.

Employee may terminate the Employment Period for “good reason” at any time by
written notice to the Company.

 

 

 

 

7.3.2.

Employee may terminate the Employment Period for any other reason by written
notice to the Company.

 

 

 

 

7.4.

Severance Pay.  In the event the Employment Period is terminated by the Company
without cause or is terminated by Employee with good reason or if the Employment
Period is terminated because of death or disability of Employee pursuant to
Section 7.1, upon the effectiveness of any such termination, the Company shall
be

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

obligated to pay to Employee (or his executors, administrators or assigns, as
the case may be) all unpaid salary, benefits and bonuses (if any) accrued
through the date of effectiveness of such termination and, in addition, a cash
severance payment equal to six (6) months’ total base salary, at the rates set
forth herein, and such other benefits as may be required by law.  Severance pay
shall be in exchange for executing a Settlement and General Release of all
claims.

 

 

 

8.

 

Certain Definitions.  For purposes of this Agreement:

 

 

 

 

8.1.

The term “cause” shall mean those acts identified in Section 2924 of the
California Labor Code, as that section exists on the date of this Agreement, to
wit, any willful breach of duty by the Employee in the course of his employment,
or in case of his habitual neglect of his duty or continued incapacity to
perform it.

 

 

 

 

8.2.

The term “good reason” shall mean the occurrence of one or more of the following
events without the Employee’s express written consent; (i) removal of Employee
from the position and responsibilities as set forth under Section 2 above; (ii)
a material reduction by the Company in the kind or level of employee benefits to
which Employee is entitled immediately prior to such reduction with the result
that Employee’s overall benefit package is significantly reduced; or, (iii) any
material breach by the Company of any material provision of this Agreement which
continues uncured for thirty (30) days following written notice thereof.

 

 

 

 

8.3.

The term “permanent disability” shall mean Employee’s incapacity due to physical
or mental illness, which results in Employee being absent from the performance
of his duties with the Company on a full-time basis for a period of six (6)
consecutive months.  The existence or cessation of a physical or mental illness
which renders Employee absent from the performance of his duties on a full-time
basis shall, if disputed by the Company or Employee, be conclusively determined
by written opinions rendered by two qualified physicians, one selected by
Employee and one selected by the Company.  During the period of absence, but not
beyond the expiration of the Employment Period, Employee shall be deemed to be
on an unpaid disability leave of absence.  During the period of such disability
leave of absence, the Board of Directors may designate an interim officer with
the same title and responsibilities of Employee on such terms as it deems
proper.

 

 

 

9.

 

Employee Benefit Plans.  Any employee benefit plans in which Employee may
participate pursuant to the terms of this Agreement shall be governed solely by
the terms of the underlying plan documents and by applicable law, and nothing in
this Agreement shall impair the Company’s right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by law. 
This Agreement is for the sole benefit of Employee and the Company, and is not
intended to create an employee benefit plan or to modify the terms of any of the
Company’s existing plans.

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

10.

 

Miscellaneous.

 

 

 

 

10.1

                Arbitration/Governing Law.  To the fullest extent permitted by
law, any dispute, claim or controversy of any kind (including but not limited to
tort, contract and statute) arising under, in connection with, or relating to
this Agreement or Employee’s employment, shall be resolved exclusively by
binding arbitration in Los Angeles County, California in accordance with the
commercial rules of the American Arbitration Association then in effect.  The
Company and Employee agree to waive any objection to personal jurisdiction or
venue in any forum located in Los Angeles County, California.  No claim, lawsuit
or action of any kind may be filed by either party to this Agreement except to
compel arbitration or to enforce an arbitration award; arbitration is the
exclusive dispute resolution mechanism between the parties hereto.  Judgment may
be entered on the arbitrator’s award in any court having Jurisdiction.  The
validity, interpretation, effect and enforcement of this Agreement shall be
governed by the laws of the State of California.

 

 

 

 

10.2.

                Assignment.  This Agreement shall inure to the benefit of and
shall be binding upon the successors and the assigns of the Company, and all
such successors and assigns shall specifically assume this agreement.  Since
this Agreement is based upon the unique abilities of, and the Company’s personal
confidence in Employee, Employee shall have no right to assign this Agreement or
any of his rights hereunder without the prior written consent of the Company.

 

 

 

 

10.3.

                Severability.  If any provision of this Agreement shall be found
invalid, such findings shall not affect the validity of the other provisions
hereof and the invalid provisions shall be deemed to have been severed herefrom.

 

 

 

 

10.4.

                Waiver of Breach.  The waiver by any party of the breach of any
provision of this Agreement by the other party or the failure of any party to
exercise any right granted to it hereunder shall not operate or be construed as
the waiver of any subsequent breach by such other party nor the waiver of the
right to exercise any such right.

 

 

 

 

10.5.

                Entire Agreement.  This Agreement, together with the plans
referred to in Section 5, contains the entire agreement of the parties, and
supersede any and all agreements, wither oral or written, between the parties
hereto with respect to any employment by En Pointe Technologies in any manner
whatsoever.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party which are not embodied herein,
and that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding.  This Agreement may not be changed orally
but only by an agreement in writing signed by the parties.

 

 

 

 

10.6.

                Notices.  Any notice required or permitted to be given hereunder
shall be in writing and may be personally served or sent by United States mail,
and shall be deemed to have been given when personally served or two days after
having been deposited in

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

the United State mail, registered or certified mail, return receipt requested,
with first-class postage prepaid and properly addressed as follows.  For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is given as provided in this Section 10.6) shall be as follows:

 

 

 

 

If to Employee:

Javed Latif
2406 Hill Lane
Redondo Beach, CA 90278-5114

 

 

 

 

If to the Company:

En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attention: VP-HR

 

 

 

 

10.7.

                Headings.  The paragraph and subparagraph headings herein are
for convenience only and shall not affect the construction hereof.

 

 

 

 

10.8.

                Further Assurances.  Each of the parties hereto shall, from time
to time, and without charge to the other parties, take such additional actions
and execute, deliver and file such additional instruments as may be reasonably
required to give effect to the transactions contemplated hereby.

 

 

 

 

10.9.

                Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

 

 

 

10.10.

                Separate Counsel.  The Company has been represented by counsel
in the negotiation and execution of this Agreement and has relied on such
counsel with respect to any matter relating hereto.  The Employee has been
invited to have his own counsel review and negotiate this Agreement and Employee
has either obtained his own counsel or has elected not to obtain counsel.

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

 

"Employee"

For "Company"
EN POINTE TECHNOLOGIES SALES, INC.

Name (Print):

Javed Latif

Robert D. Chilman

Signature:

/s/ Javed Latif

/s/ Robert D. Chilman

Title:

Vice President-Operations

Vice President-Human Resources

 

8

--------------------------------------------------------------------------------